Name: Commission Regulation (EC) NoÃ 1212/2006 of 10 August 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 11.8.2006 EN Official Journal of the European Union L 220/1 COMMISSION REGULATION (EC) No 1212/2006 of 10 August 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 11 August 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 August 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 10 August 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 44,8 999 44,8 0707 00 05 052 99,9 999 99,9 0709 90 70 052 92,6 999 92,6 0805 50 10 052 63,2 388 63,6 512 41,8 524 44,8 528 49,9 999 52,7 0806 10 10 052 103,4 204 143,0 220 130,2 508 23,9 999 100,1 0808 10 80 388 85,7 400 86,5 508 84,9 512 85,7 524 43,0 528 75,4 720 81,5 800 140,3 804 94,8 999 86,4 0808 20 50 052 131,0 388 86,1 512 83,4 528 54,2 804 78,4 999 86,6 0809 30 10, 0809 30 90 052 144,6 999 144,6 0809 40 05 093 50,3 098 52,3 624 133,6 999 78,7 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.